Exhibit 10.5

 

BOISE CASCADE COMPANY

 

--------------------------------------------------------------------------------

 

2013 INCENTIVE COMPENSATION PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE

 

The purpose of this Boise Cascade Company 2013 Incentive Compensation Plan is to
enhance the profitability and value of the Company for the benefit of its
stockholders by enabling the Company to offer Eligible Individuals cash and
stock-based incentives in order to attract, retain and reward such individuals
and strengthen the mutuality of interests between such individuals and the
Company’s stockholders.  The Plan is effective as of the date set forth in
Article XV.

 

ARTICLE II
DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1          “Acquisition Event” has the meaning set forth in Section 4.2(d).

 

2.2          “Affiliate” means each of the following:  (a) any Subsidiary;
(b) any Parent; (c) any corporation, trade or business (including, without
limitation, a partnership or limited liability company) which is directly or
indirectly controlled 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) by the Company or one of its
Affiliates; (d) any trade or business (including, without limitation, a
partnership or limited liability company) which directly or indirectly controls
50% or more (whether by ownership of stock, assets or an equivalent ownership
interest or voting interest) of the Company; and (e) any other entity in which
the Company or any of its Affiliates has a material equity interest and which is
designated as an “Affiliate” by resolution of the Committee; provided that,
unless otherwise determined by the Committee, the Common Stock subject to any
Award constitutes “service recipient stock” for purposes of Section 409A of the
Code or otherwise does not subject the Award to Section 409A of the Code.

 

2.3          “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Award, Other Stock-Based Award
or Other Cash-Based Award.  All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.

 

2.4          “Award Agreement” means the written or electronic agreement setting
forth the terms and conditions applicable to an Award.

 

2.5          “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

2.6          “Cause” means, unless otherwise provided by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following:  (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a (i) willful or serious misconduct or gross negligence in the
performance of the Participant’s duties to the Company; (ii) willful or repeated
failure to satisfactorily perform the Participant’s duties to the Company or to
follow the lawful directives of the Board or any Executive Officer or the
Participant’s direct supervisor (other than as a result of death or due to
Disability); (iii) commission of, indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;
(iv) performance of any act of theft, embezzlement, fraud, malfeasance,
dishonesty or misappropriation of the Company’s property; or (v) breach of, or
failure to comply with, any material agreement with the Company, or a violation
of the Company’s code of conduct; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter.  With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under applicable Delaware law.

 

2.7          “Change in Control” has the meaning set forth in 11.2.

 

2.8          “Change in Control Price” has the meaning set forth in
Section 11.1.

 

2.9          “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to any section of the Code shall also be a reference to any successor
provision and any treasury regulation promulgated thereunder.

 

2.10        “Committee” means any committee of the Board duly authorized by the
Board to administer the Plan, which, following the Registration Date, shall
initially be the Compensation Committee of the Board, unless otherwise
determined by the Board.  If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.

 

2.11        “Common Stock” means the common stock, $0.01 par value per share, of
the Company.

 

2.12        “Company” means Boise Cascade Company, a Delaware corporation, and
its successors by operation of law.

 

2.13        “Consultant” means any natural person who is an advisor or
consultant to the Company or its Affiliates.

 

2

--------------------------------------------------------------------------------


 

2.14        “Disability” means, unless otherwise provided by the Committee in
the applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. 
Notwithstanding the foregoing, for Awards where Disability is intended to be a
payment event in compliance with Section 409A of the Code, Disability shall mean
that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of the
Code.

 

2.15        “Effective Date” means the effective date of the Plan as defined in
Article XV.

 

2.16        “Eligible Employees” means each employee of the Company or an
Affiliate.

 

2.17        “Eligible Individual” means any Eligible Employee, Non-Employee
Director or Consultant.

 

2.18        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the Exchange Act or regulation
thereunder shall include such section or regulation, any valid regulation or
interpretation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.

 

2.19        “Executive Officer” has the meaning set forth in Rule 3b-7
promulgated under the Exchange Act.

 

2.20        “Fair Market Value” means, for purposes of the Plan, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, as of any date and except as provided below, the last sales
price reported for the Common Stock on the applicable date:  (a) as reported on
the principal national securities exchange in the United States on which it is
then traded or (b) if the Common Stock is not traded, listed or otherwise
reported or quoted, the Committee shall determine in good faith the Fair Market
Value in whatever manner it considers appropriate taking into account the
requirements of Section 409A of the Code.  For purposes of the grant of any
Award, the applicable date shall be the trading day immediately prior to the
date on which the Award is granted, or, in the event that an Award is granted in
connection with the Registration Date, the applicable price as determined by the
Committee.  For purposes of the exercise of any Award, the applicable date shall
be the date a notice of exercise is received by the Company or, if not a day on
which the applicable market is open, the next day that it is open.

 

2.21        “Family Member” means “family member” as defined in
Section A.1.(a)(5) of the general instructions of Form S-8.

 

2.22        “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries and its Parents (if any)
under the Plan intended to be and designated as an “Incentive Stock Option”
within the meaning of Section 422 of the Code.

 

2.23        “Lead Underwriter” has the meaning set forth in Section 14.20.

 

2.24        “Lock-Up Period” has the meaning set forth in Section 14.20.

 

3

--------------------------------------------------------------------------------


 

2.25        “Non-Employee Director” means a director or a member of the Board of
the Company or any Affiliate who is not an active employee of the Company or any
Affiliate.

 

2.26        “Non-Qualified Stock Option” means any Stock Option awarded under
the Plan that is not an Incentive Stock Option.

 

2.27        “Non-Tandem Stock Appreciation Right” shall mean the right to
receive an amount in cash and/or stock equal to the difference between (x) the
Fair Market Value of a share of Common Stock on the date such right is
exercised, and (y) the aggregate exercise price of such right, otherwise than on
surrender of a Stock Option.

 

2.28        “Other Cash-Based Award” means an Award granted pursuant to
Section 10.3 of the Plan and payable in cash at such time or times and subject
to such terms and conditions as provided by the Committee in the applicable
Award Agreement.

 

2.29        “Other Extraordinary Event” has the meaning set forth in
Section 4.2(b).

 

2.30        “Other Stock-Based Award” means an Award under Article X of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.

 

2.31        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

2.32        “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.

 

2.33        “Performance Award” means an Award granted to a Participant pursuant
to Article IX hereof contingent upon achieving certain Performance Goals.

 

2.34        “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.

 

2.35        “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.

 

2.36        “Plan” means this 2013 Incentive Compensation Plan, as amended from
time to time.

 

2.37        “Proceeding” has the meaning set forth in Section 14.9.

 

2.38        “Reference Stock Option” has the meaning set forth in Section 7.1.

 

2.39        “Registration Date” means the date on which the Company sells its
Common Stock in a bona fide, firm commitment underwriting pursuant to a
registration statement under the Securities Act.

 

4

--------------------------------------------------------------------------------


 

2.40        “Restricted Stock” means an Award of shares of Common Stock under
the Plan that is subject to restrictions under Article VIII.

 

2.41        “Restriction Period” has the meaning set forth in
Section 8.3(a) with respect to Restricted Stock.

 

2.42        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

 

2.43        “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.44        “Section 162(m) of the Code” means the exception for
performance-based compensation under Section 162(m) of the Code and any
applicable treasury regulations thereunder.

 

2.45        “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code and any applicable treasury
regulations and other official guidance thereunder.

 

2.46        “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder.  Reference to a specific
section of the Securities Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

2.47        “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.

 

2.48        “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Individuals granted pursuant to Article VI.

 

2.49        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

 

2.50        “Tandem Stock Appreciation Right” shall mean the right to surrender
to the Company all (or a portion) of a Stock Option in exchange for an amount in
cash and/or stock equal to the difference between (i) the Fair Market Value on
the date such Stock Option (or such portion thereof) is surrendered, of the
Common Stock covered by such Stock Option (or such portion thereof), and
(ii) the aggregate exercise price of such Stock Option (or such portion
thereof).

 

2.51        “Ten Percent Stockholder” means a person owning stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.

 

2.52        “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 

5

--------------------------------------------------------------------------------


 

2.53        “Termination of Consultancy” means:  (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate.  In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
no Termination of Consultancy shall be deemed to occur until such time as such
Consultant is no longer a Consultant, an Eligible Employee or a Non-Employee
Director.  Notwithstanding the foregoing, the Committee may otherwise define
Termination of Consultancy in the Award Agreement or, if no material rights of a
Participant are reduced, may otherwise define Termination of Consultancy
thereafter, provided that any such change to the definition of the term
“Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.

 

2.54        “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company; except that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
such Non-Employee Director’s directorship, such Non-Employee Director’s ceasing
to be a director of the Company shall not be treated as a Termination of
Directorship unless and until the Participant has a Termination of Employment or
Termination of Consultancy, as the case may be.

 

2.55        “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate.  In the
event that an Eligible Employee becomes a Consultant or a Non-Employee Director
upon the termination of such Eligible Employee’s employment, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director. 
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no material rights of a Participant are
reduced, may otherwise define Termination of Employment thereafter, provided
that any such change to the definition of the term “Termination of Employment”
does not subject the applicable Award to Section 409A of the Code.

 

2.56        “Transfer” means:  (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law). 
“Transferred” and “Transferable” shall have a correlative meaning.

 

2.57        “Transition Period” means the period beginning with the Registration
Date and ending as of the earlier of:  (i) the date of the first annual meeting
of stockholders of the Company at which directors are to be elected that occurs
after the close of the third calendar year following

 

6

--------------------------------------------------------------------------------


 

the calendar year in which the Registration Date occurs; and (ii) the expiration
of the “reliance period” under Treasury Regulation Section 1.162-27(f)(2).

 

ARTICLE III
ADMINISTRATION

 

3.1          The Committee.  The Plan shall be administered and interpreted by
the Committee.

 

3.2          Grants of Awards.  The Committee shall have full authority to
grant, pursuant to the terms of the Plan, to Eligible Individuals:  (i) Stock
Options; (ii) Stock Appreciation Rights; (iii) Restricted Stock;
(iv) Performance Awards; (v) Other Stock-Based Awards; and (vi) Other Cash-Based
Awards.  In particular, the Committee shall have the authority:

 

(a)   to select the Eligible Individuals to whom Awards may from time to time be
granted hereunder;

 

(b)   to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;

 

(c)   to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(d)   to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine);

 

(e)   to determine the amount of cash to be covered by each Award granted
hereunder;

 

(f)    to determine whether, to what extent and under what circumstances grants
of Options and other Awards under the Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;

 

(g)   to determine whether and under what circumstances a Stock Option may be
exercised or settled in cash, Common Stock and/or Restricted Stock;

 

(h)   to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(i)    to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee following the date of the acquisition or exercise of such Award;

 

7

--------------------------------------------------------------------------------


 

(j)    to modify, extend or renew an Award, subject to Article XII and
Section 6.4(l), provided, however, that such action does not subject the Award
to Section 409A of the Code without the consent of the Participant; and

 

(k)   solely to the extent permitted by applicable law, to determine whether, to
what extent and under what circumstances to provide loans (which may be on a
recourse basis and shall bear interest at the rate the Committee shall provide)
to Participants in order to exercise Options under the Plan.

 

3.3          Guidelines.  Subject to Article XII hereof, the Committee shall
have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan and perform all acts, including the
delegation of its responsibilities (to the extent permitted by applicable law
and applicable stock exchange rules), as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan.  The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan.  The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions.  Notwithstanding the foregoing, no action of the Committee under
this Section 3.3 shall impair the material rights of any Participant without the
Participant’s consent.  To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3, and with respect to Awards
intended to be “performance-based,” the applicable provisions of
Section 162(m) of the Code, and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.

 

3.4          Decisions Final.  Any decision, interpretation or other action made
or taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.

 

3.5          Designation of Consultants/Liability.

 

(a)   The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee.  In the event of any designation of
authority hereunder, subject to applicable law, applicable stock exchange
rules and any limitations imposed by the Committee in connection with such
designation, such designee or designees shall have the power and authority to
take such actions, exercise such powers and make such determinations that are
otherwise specifically designated to the Committee hereunder.

 

(b)   The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received

 

8

--------------------------------------------------------------------------------


 

from any such counsel or consultant and any computation received from any such
consultant or agent.  Expenses incurred by the Committee or the Board in the
engagement of any such counsel, consultant or agent shall be paid by the
Company.  The Committee, its members and any person designated pursuant to
sub-section (a) above shall not be liable for any action or determination made
in good faith with respect to the Plan.  To the maximum extent permitted by
applicable law, no officer of the Company or member or former member of the
Committee or of the Board shall be liable for any action or determination made
in good faith with respect to the Plan or any Award granted under it.

 

3.6          Indemnification.  To the maximum extent permitted by applicable law
and the Certificate of Incorporation and By-Laws of the Company and to the
extent not covered by insurance directly insuring such person, each officer or
employee of the Company or any Affiliate and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former member’s own fraud or bad faith.  Such indemnification shall
be in addition to any right of indemnification the employees, officers,
directors or members or former officers, directors or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate.  Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to such individual under the Plan.

 

ARTICLE IV
SHARE LIMITATION

 

4.1          Shares.  (a) The aggregate number of shares of Common Stock that
may be issued or used for reference purposes or with respect to which Awards may
be granted under the Plan shall not exceed 3,100,000 shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both.  The maximum number of shares of Common Stock with
respect to which Incentive Stock Options may be granted under the Plan shall be
3,100,000 shares.  With respect to Stock Appreciation Rights settled in Common
Stock, upon settlement, only the number of shares of Common Stock delivered to a
Participant (based on the difference between the Fair Market Value of the shares
of Common Stock subject to such Stock Appreciation Right on the date such Stock
Appreciation Right is exercised and the exercise price of each Stock
Appreciation Right on the date such Stock Appreciation Right was awarded) shall
count against the aggregate and individual share limitations set forth under
Sections 4.1(a) and 4.1(b).  If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan.  If any shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock awarded under
the Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock

 

9

--------------------------------------------------------------------------------


 

shall again be available for purposes of Awards under the Plan.  If a Tandem
Stock Appreciation Right or a Limited Stock Appreciation Right is granted in
tandem with an Option, such grant shall only apply once against the maximum
number of shares of Common Stock which may be issued under the Plan.  Any Award
under the Plan settled in cash shall not be counted against the foregoing
maximum share limitations.  If shares of Common Stock are issued upon the
exercise, vesting or settlement of an Award, or shares of Common Stock owned by
a Participant and received under this Plan (which are not subject to a pledge or
other security interest) are surrendered or tendered to the Company in payment
of the exercise price of an Award or any taxes required to be withheld in
respect of an Award, in each case, in accordance with the terms and conditions
of the Plan or any applicable Award Agreement, such surrendered or tendered
shares of Common Stock shall again become available to be delivered pursuant to
Awards under the Plan; provided, however, that in no event shall such shares of
Common Stock increase the number of shares of Common Stock that may be delivered
pursuant to an Incentive Stock Option granted under the Plan.

 

(b)   Individual Participant Limitations.  To the extent required by
Section 162(m) of the Code for Awards under the Plan to qualify as
“performance-based compensation,” the following individual Participant
limitations shall only apply after the expiration of the Transition Period:

 

(i)            The maximum number of shares of Common Stock subject to any Award
of Stock Options, or Stock Appreciation Rights, or shares of Restricted Stock,
or Other Stock-Based Awards for which the grant of such Award or the lapse of
the relevant Restriction Period is subject to the attainment of Performance
Goals in accordance with Section 8.3(a)(ii) which may be granted under the Plan
during any fiscal year of the Company to any Participant shall be five hundred
thousand (500,000) shares per type of Award (which shall be subject to any
further increase or decrease pursuant to Section 4.2), provided that the maximum
number of shares of Common Stock for all types of Awards does not exceed five
hundred thousand (500,000) shares (which shall be subject to any further
increase or decrease pursuant to Section 4.2) during any fiscal year of the
Company.  If a Tandem Stock Appreciation Right is granted or a Limited Stock
Appreciation Right is granted in tandem with a Stock Option, it shall apply
against the Participant’s individual share limitations for both Stock
Appreciation Rights and Stock Options.

 

(ii)           There are no annual individual share limitations applicable to
Participants on Restricted Stock or Other Stock-Based Awards for which the
grant, vesting or payment (as applicable) of any such Award is not subject to
the attainment of Performance Goals.

 

(iii)          The maximum number of shares of Common Stock subject to any
Performance Award which may be granted under the Plan during any fiscal year of
the Company to any Participant shall be five hundred thousand (500,000) shares
(which shall be subject to any further increase or decrease pursuant to
Section 4.2) with respect to any fiscal year of the Company.

 

(iv)          The maximum value of a cash payment made under a Performance Award
which may be granted under the Plan with respect to any fiscal year of the
Company to any Participant shall be five million dollars ($5,000,000).

 

10

--------------------------------------------------------------------------------


 

(v)           The individual Participant limitations set forth in this
Section 4.1(b) (other than Section 4.1(b)(iii)) shall be cumulative; that is, to
the extent that shares of Common Stock for which Awards are permitted to be
granted to a Participant during a fiscal year are not covered by an Award to
such Participant in a fiscal year, the number of shares of Common Stock
available for Awards to such Participant shall automatically increase in the
subsequent fiscal years during the term of the Plan until used.

 

(c)   Substitute Awards.  Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”).  The number of Shares
underlying any Substitute Awards shall be counted against the aggregate number
of Shares available for Awards under the Plan; provided, however, that, to the
extent allowed under applicable law or the rules of any applicable stock
exchange, Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the aggregate number
of Shares available for Awards under the Plan; provided further, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding stock options intended to qualify for special tax
treatment under Sections 421 and 422 of the Code that were previously granted by
an entity that is acquired by the Company or any of its Affiliates or with which
the Company or any of its Affiliates combines shall be counted against the
aggregate number of Shares available for Incentive Stock Options under the Plan.

 

4.2          Changes.

 

(a)   The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.

 

(b)   Subject to the provisions of Section 4.2(d), if there shall occur any such
change in the capital structure of the Company by reason of any stock split,
reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and/or (iii) the purchase price thereof, shall be
appropriately adjusted.  In addition, subject to Section 4.2(d), if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 4.2 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance

 

11

--------------------------------------------------------------------------------


 

of any class of securities convertible or exercisable into, or exercisable for,
any class of stock, or any sale or transfer of all or substantially all of the
Company’s assets or business, then the Committee, in its sole discretion, may
adjust any Award and make such other adjustments to the Plan.  Any adjustment
pursuant to this Section 4.2 shall be consistent with the applicable Section 4.2
Event or the applicable Other Extraordinary Event, as the case may be, and in
such manner as the Committee may, in its sole discretion, deem appropriate and
equitable to prevent substantial dilution or enlargement of the rights granted
to, or available for, Participants under the Plan.  Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns.  Except as expressly provided
in this Section 4.2 or in the applicable Award Agreement, a Participant shall
have no rights by reason of any Section 4.2 Event or any Other Extraordinary
Event.

 

(c)   Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) shall be aggregated until, and eliminated
at, the time of exercise by rounding-down for fractions.  No cash settlements
shall be made with respect to fractional shares eliminated by rounding.  Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.

 

(d)   In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding Common Stock by a
single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as an “Acquisition
Event”), then the Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Acquisition Event, by (i) cashing-out such
Awards upon the date of consummation of the Acquisition Event, or
(ii) delivering notice of termination to each Participant at least 20 days prior
to the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Participant’s Awards that are then vested
and outstanding (without regard to any limitations on exercisability otherwise
contained in the Award Agreements), but any such exercise shall be contingent on
the occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise pursuant thereto shall be null
and void.

 

If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XI shall apply.

 

4.3          Minimum Purchase Price.  Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than as permitted under applicable law.

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
ELIGIBILITY

 

5.1          General Eligibility.  All current and prospective Eligible
Individuals are eligible to be granted Awards.  Eligibility for the grant of
Awards and actual participation in the Plan shall be determined by the
Committee.

 

5.2          Incentive Stock Options.  Notwithstanding the foregoing, only
Eligible Employees of the Company, its Subsidiaries and its Parent (if any) are
eligible to be granted Incentive Stock Options under the Plan.  Eligibility for
the grant of an Incentive Stock Option and actual participation in the Plan
shall be determined by the Committee.

 

5.3          General Requirement.  The vesting and exercise of Awards granted to
a prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.

 

ARTICLE VI
STOCK OPTIONS

 

6.1          Options.  Stock Options may be granted alone or in addition to
other Awards granted under the Plan.  Each Stock Option granted under the Plan
shall be of one of two types: (a) an Incentive Stock Option or (b) a
Non-Qualified Stock Option.

 

6.2          Grants.  The Committee shall have the authority to grant to any
Eligible Employee one or more Incentive Stock Options, Non-Qualified Stock
Options, or both types of Stock Options.  The Committee shall have the authority
to grant any Consultant or Non-Employee Director one or more Non-Qualified Stock
Options.  To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
so qualify shall constitute a separate Non-Qualified Stock Option.

 

6.3          Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.

 

6.4          Terms of Options.  Options granted under the Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

 

(a)   Exercise Price.  The exercise price per share of Common Stock subject to a
Stock Option shall be provided by the Committee in the applicable Award
Agreement at the time of grant, provided that the per share exercise price of a
Stock Option (other than a Substitute Award) shall not be less than 100% (or, in
the case of an Incentive Stock Option granted to a Ten Percent Stockholder,
110%) of the Fair Market Value of the Common Stock at the time of grant.

 

13

--------------------------------------------------------------------------------


 

(b)   Stock Option Term.  The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

(c)   Exercisability.  Unless otherwise provided by the Committee in accordance
with the provisions of this Section 6.4, Stock Options granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be provided by the Committee in the applicable Award
Agreement at the time of grant.  If the Committee provides, in its discretion,
that any Stock Option is exercisable subject to certain limitations (including,
without limitation, that such Stock Option is exercisable only in installments
or within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after the time of grant in whole or in part
(including, without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine.

 

(d)   Method of Exercise.  Subject to whatever installment exercise and waiting
period provisions apply under Section 6.4(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise (in the form as specified by the Committee)
to the Company specifying the number of shares of Common Stock to be purchased. 
Such notice shall be accompanied by payment in full of the purchase price as
follows:  (i) in cash or by check, bank draft or money order payable to the
order of the Company; (ii) solely to the extent permitted by applicable law, if
the Common Stock is traded on a national securities exchange, and the Committee
authorizes, through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Committee to deliver
promptly to the Company an amount equal to the purchase price; or (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, having the Company withhold shares of Common Stock issuable
upon exercise of the Stock Option, or by payment in full or in part in the form
of Common Stock owned by the Participant, based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee).  No shares of
Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

 

(e)   Non-Transferability of Options.  No Stock Option shall be Transferable by
the Participant other than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant.  Notwithstanding the foregoing, the Committee may
provide in the applicable Award Agreement at the time of grant or thereafter
that a Non-Qualified Stock Option that is otherwise not Transferable pursuant to
this Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Committee.  A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred other than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of the Plan and the applicable Award Agreement.  Any shares of Common
Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non-Qualified Stock
Option shall be subject to the terms of the Plan and the applicable Award
Agreement.

 

14

--------------------------------------------------------------------------------


 

(f)    Termination by Death and Disability.  Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant at any time within a period of one year from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, that, following a termination by reason of
Disability, if the Participant dies within such exercise period, all unexercised
Stock Options held by such Participant shall thereafter be exercisable, to the
extent to which they were exercisable at the time of death, for a period of one
year from the date of such death, but in no event beyond the expiration of the
stated term of such Stock Options.

 

(g)   Involuntary Termination Without Cause.  Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

 

(h)   Voluntary Termination.  Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 6.4(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 30 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

 

(i)    Termination for Cause.  Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 6.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.

 

(j)    Unvested Stock Options.  Unless otherwise provided by the Committee in
the applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

 

(k)   Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options.  In addition, if
an Eligible Employee does not remain employed by the Company, any Subsidiary or
any Parent at all times from the time an Incentive Stock Option is granted until
three months prior

 

15

--------------------------------------------------------------------------------


 

to the date of exercise thereof (or such other period as required by applicable
law), such Stock Option shall be treated as a Non-Qualified Stock Option. 
Should any provision of the Plan not be necessary in order for the Stock Options
to qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company.

 

(l)    Form, Modification, Extension and Renewal of Stock Options.  Subject to
the terms and conditions and within the limitations of the Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may (i) modify, extend or renew outstanding Stock
Options granted under the Plan (provided that the rights of a Participant are
not materially reduced without such Participant’s consent and provided further
that such action does not subject the Stock Options to Section 409A of the Code
without the consent of the Participant), and (ii) accept the surrender of
outstanding Stock Options (to the extent not theretofore exercised) and
authorize the granting of new Stock Options in substitution therefor (to the
extent not theretofore exercised).  Notwithstanding anything herein to the
contrary, unless otherwise provided in the Award Agreement, the Committee may,
at its sole and absolute discretion, (i) lower the strike price of a Stock
Option after it is granted, or take any other action with the effect of lowering
the strike price of a Stock Option after it is granted, or (ii) permit the
cancellation of a Stock Option in exchange for another Award, in each case
taking into account the requirements of Section 409A of the Code.

 

(m)  Deferred Delivery of Common Stock.  The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.

 

(n)   Early Exercise.  The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and be
treated as Restricted Stock.  Unvested shares of Common Stock so purchased may
be subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.

 

(o)   Cashing-Out of Stock Options.  Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash-out all or part of the portion of the shares for which an Option is being
exercised by paying the optionee an amount, in cash or shares of Common Stock,
equal to the excess of the Fair Market Value of the shares of Common Stock over
the exercise price multiplied by the number of shares of Common Stock for which
the Option is being exercised on the effective date of such cash-out.

 

(p)   Other Terms and Conditions.  The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price

 

16

--------------------------------------------------------------------------------


 

of such Non-Qualified Stock Option on the date of expiration of such Option,
subject to Section 14.4.  Stock Options may contain such other provisions, which
shall not be inconsistent with any of the terms of the Plan, as the Committee
shall deem appropriate.

 

ARTICLE VII
STOCK APPRECIATION RIGHTS

 

7.1          Tandem Stock Appreciation Rights.  Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under the Plan (“Tandem Stock Appreciation Rights”).  In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option.  In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.

 

7.2          Terms and Conditions of Tandem Stock Appreciation Rights.  Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
provided by the Committee in the applicable Award Agreement at the time of
grant, and the following:

 

(a)   Exercise Price.  The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement at the time of grant, provided that the per share
exercise price of a Tandem Stock Appreciation Right, other than a Substitute
Award, shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 

(b)   Term.  A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise provided by the Committee in the applicable Award
Agreement, a Tandem Stock Appreciation Right granted with respect to less than
the full number of shares covered by the Reference Stock Option shall not be
reduced until, and then only to the extent that the exercise or termination of
the Reference Stock Option causes, the number of shares covered by the Tandem
Stock Appreciation Right to exceed the number of shares remaining available and
unexercised under the Reference Stock Option.

 

(c)   Exercisability.  Tandem Stock Appreciation Rights shall be exercisable
only at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.4(c).

 

(d)   Method of Exercise.  A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option.  Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. 
Stock Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent that the related Tandem Stock Appreciation
Rights have been exercised.

 

17

--------------------------------------------------------------------------------


 

(e)   Payment.  Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee) equal in value to the
excess of the Fair Market Value of one share of Common Stock over the Option
exercise price per share specified in the Reference Stock Option agreement
multiplied by the number of shares of Common Stock in respect of which the
Tandem Stock Appreciation Right shall have been exercised, with the Committee
having the right to determine the form of payment.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, award an amount less than
the earned Performance Awards and/or subject the payment of all or part of any
Performance Award to additional vesting, forfeiture and deferral conditions as
it deems appropriate.

 

(f)    Deemed Exercise of Reference Stock Option.  Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

 

(g)   Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.4(e) of the Plan.

 

7.3          Non-Tandem Stock Appreciation Rights.  Non-Tandem Stock
Appreciation Rights may also be granted without reference to any Stock Options
granted under the Plan.

 

7.4          Terms and Conditions of Non-Tandem Stock Appreciation Rights. 
Non-Tandem Stock Appreciation Rights granted hereunder shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be provided by the Committee in the applicable Award Agreement at the time of
grant, and the following:

 

(a)   Exercise Price.  The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement at the time of grant, provided that the per share
exercise price of a Non-Tandem Stock Appreciation Right, other than a Substitute
Award, shall not be less than 100% of the Fair Market Value of the Common Stock
at the time of grant.

 

(b)   Term.  The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than 10 years after the date the
right is granted.

 

(c)   Exercisability.  In accordance with the provisions of this Section 7.4,
Non-Tandem Stock Appreciation Rights granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
provided by the Committee in the applicable Award Agreement at the time of
grant.  If the Committee provides, in its discretion, that any such right is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at

 

18

--------------------------------------------------------------------------------


 

which such right may be exercised), based on such factors, if any, as the
Committee shall determine.

 

(d)   Method of Exercise.  Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

 

(e)   Payment.  Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee)
equal in value to the excess of the Fair Market Value of one share of Common
Stock on the date that the right is exercised over the Fair Market Value of one
share of Common Stock on the date that the right was awarded to the Participant.

 

(f)    Termination.  Unless otherwise provided by the Committee in the
applicable Award Agreement or, if no rights of the Participant are materially
reduced, thereafter, subject to the provisions of the applicable Award Agreement
and the Plan, upon a Participant’s Termination for any reason, Non-Tandem Stock
Appreciation Rights will remain exercisable following a Participant’s
Termination on the same basis as Stock Options would be exercisable following a
Participant’s Termination in accordance with the provisions of Sections
6.4(f) through 6.4(j).

 

(g)   Non-Transferability.  No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights shall be exercisable, during the Participant’s
lifetime, only by the Participant.

 

7.5          Limited Stock Appreciation Rights.  The Committee may grant Tandem
and Non-Tandem Stock Appreciation Rights either as a general Stock Appreciation
Right or as a Limited Stock Appreciation Right.  Limited Stock Appreciation
Rights may be exercised only upon the occurrence of a Change in Control or such
other event as the Committee may designate at the time of grant or thereafter. 
Upon the exercise of Limited Stock Appreciation Rights, except as otherwise
provided in an Award Agreement, the Participant shall receive in cash and/or
Common Stock, an amount equal to the amount (i) set forth in Section 7.2(e) with
respect to Tandem Stock Appreciation Rights, or (ii) set forth in
Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights.

 

7.6          Cashing-Out of SARs.  Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash-out all or part of the portion of the shares underlying a SAR by paying the
holder an amount, in cash or shares of Common Stock, equal to the excess of the
Fair Market Value of the shares of Common Stock over the base price multiplied
by the number of shares of Common Stock for which the SAR is being exercised on
the effective date of such cash-out.

 

7.7          Other Terms and Conditions.  The Committee may include a provision
in an Award Agreement providing for the automatic exercise of a Stock
Appreciation Right on a cashless basis on the last day of the term of such Stock
Appreciation Right if the Participant has

 

19

--------------------------------------------------------------------------------


 

failed to exercise the Stock Appreciation Right as of such date, with respect to
which the Fair Market Value of the shares of Common Stock underlying the Stock
Appreciation Right exceeds the exercise price of such Stock Appreciation Right
on the date of expiration of such Stock Appreciation Right, subject to
Section 14.4.  Stock Appreciation Rights may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall deem appropriate.

 

ARTICLE VIII
RESTRICTED STOCK

 

8.1          Awards of Restricted Stock.  Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan.  The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine, including to comply with
the requirements of Section 162(m) of the Code.

 

8.2          Awards and Certificates.  Eligible Individuals selected to receive
Restricted Stock shall not have any right with respect to such Award, unless and
until such Participant has delivered a fully executed copy of the agreement
evidencing the Award to the Company, to the extent required by the Committee,
and has otherwise complied with the applicable terms and conditions of such
Award.  Further, such Award shall be subject to the following conditions:

 

(a)   Purchase Price.  The purchase price of Restricted Stock shall be fixed by
the Committee.  Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

 

(b)   Acceptance.  Awards of Restricted Stock must be accepted within a period
of 60 days (or such shorter period as the Committee may specify at grant) after
the grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

 

(c)   Legend.  Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock.  Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented

 

20

--------------------------------------------------------------------------------


 

hereby are subject to the terms and conditions (including forfeiture) of the
Boise Cascade Company (the “Company”) 2013 Incentive Compensation Plan (the
“Plan”) and an Agreement entered into between the registered owner and the
Company dated                     .  Copies of such Plan and Agreement are on
file at the principal office of the Company.”

 

(d)   Custody.  If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part.

 

8.3          Restrictions and Conditions.  The shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:

 

(a)   Restriction Period.  (i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock.  Within these limits, based on
service, attainment of Performance Goals pursuant to Section 8.3(a)(ii) and/or
such other factors or criteria as the Committee may determine, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.

 

(ii)           If the grant of shares of Restricted Stock or the lapse of
restrictions is based on the attainment of Performance Goals, the Committee
shall establish the objective Performance Goals and the applicable vesting
percentage of the Restricted Stock applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable fiscal year or
at such later date as otherwise determined by the Committee and while the
outcome of the Performance Goals are substantially uncertain.  Such Performance
Goals may incorporate provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances. 
With regard to a Restricted Stock Award that is intended to comply with
Section 162(m) of the Code, to the extent that any such provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect.

 

(b)   Rights as a Stockholder.  Except as provided in Section 8.3(a) and this
Section 8.3(b) or as otherwise provided by the Committee in the applicable Award
Agreement at the time of grant, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a holder of shares of Common
Stock of the Company, including, without limitation, the right to

 

21

--------------------------------------------------------------------------------


 

receive dividends, the right to vote such shares and, subject to and conditioned
upon the full vesting of shares of Restricted Stock, the right to tender such
shares.  The Committee may provide in the applicable Award Agreement at the time
of grant that the payment of dividends shall be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period.

 

(c)   Termination.  Unless otherwise provided by the Committee in the applicable
Award Agreement or, if no rights of the Participant are reduced, thereafter,
subject to the applicable provisions of the Award Agreement and the Plan, upon a
Participant’s Termination for any reason during the relevant Restriction Period,
all Restricted Stock still subject to restriction will be forfeited in
accordance with the terms and conditions established by the Committee at grant
or thereafter.

 

(d)   Lapse of Restrictions.  If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant.  All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

 

ARTICLE IX
PERFORMANCE AWARDS

 

9.1          Performance Awards.  The Committee may grant a Performance Award to
a Participant payable upon the attainment of specific Performance Goals.  The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.  If the Performance Award is
payable in shares of Common Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal in accordance
with Article VIII.  If the Performance Award is payable in cash, it may be paid
upon the attainment of the relevant Performance Goals either in cash or in
shares of Common Stock (based on the then current Fair Market Value of such
shares), as provided by the Committee in the applicable Award Agreement at the
time of grant.  Each Performance Award shall be evidenced by an Award Agreement
in such form that is not inconsistent with the Plan and that the Committee may
from time to time approve.

 

With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall condition the right to payment of any Performance Award upon the
attainment of objective Performance Goals established pursuant to
Section 9.2(c).

 

9.2          Terms and Conditions.  Performance Awards awarded pursuant to this
Article IX shall be subject to the following terms and conditions:

 

(a)   Earning of Performance Award.  At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

 

22

--------------------------------------------------------------------------------


 

(b)   Non-Transferability.  Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.

 

(c)   Objective Performance Goals, Formulae or Standards.  With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain.  Such Performance Goals
may incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.  To the extent
that any such provision would create impermissible discretion under
Section 162(m) of the Code or otherwise violate Section 162(m) of the Code, such
provision shall be of no force or effect, with respect to Performance Awards
that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

(d)   Dividends.  Unless otherwise provided by the Committee in the applicable
Award Agreement, amounts equal to dividends declared during the Performance
Period with respect to the number of shares of Common Stock covered by a
Performance Award will not be paid to the Participant.

 

(e)   Payment.  Following the Committee’s determination in accordance with
Section 9.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards.  With respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall be precluded from having discretion to increase, but may decrease, the
amount of compensation payable under the terms of such Award.

 

(f)    Termination.  Subject to the applicable provisions of the Award Agreement
and the Plan, upon a Participant’s Termination for any reason during the
Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.

 

(g)   Accelerated Vesting.  Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the vesting of all or any part of any Performance
Award.

 

ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1        Other Stock-Based Awards.  The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to,

 

23

--------------------------------------------------------------------------------


 

shares of Common Stock awarded purely as a bonus and not subject to restrictions
or conditions, shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, stock equivalent units, restricted stock units, and Awards valued by
reference to book value of shares of Common Stock.  Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan.

 

Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards.  The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine; provided that to the extent that such Other Stock-Based Awards are
intended to comply with Section 162(m) of the Code, the Committee shall
establish the objective Performance Goals for the grant or vesting of such Other
Stock-Based Awards based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain.  Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances.  To the extent that any such provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect, with
respect to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

10.2        Terms and Conditions.  Other Stock-Based Awards made pursuant to
this Article X shall be subject to the following terms and conditions:

 

(a)   Non-Transferability.  Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.

 

(b)   Dividends.  Unless otherwise provided by the Committee in the applicable
Award Agreement at the time of grant, subject to the provisions of the Award
Agreement and the Plan, the recipient of an Award under this Article X shall not
be entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents in respect of the number of shares of Common Stock covered by the
Award.

 

(c)   Vesting.  Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
Agreement.

 

24

--------------------------------------------------------------------------------


 

(d)   Price.  Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration.  Common Stock purchased pursuant to a purchase
right awarded under this Article X shall be priced, as determined by the
Committee.

 

10.3        Other Cash-Based Awards.  The Committee may from time to time grant
Other Cash-Based Awards to Eligible Individuals in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law.  Other Cash-Based
Awards may be granted subject to the satisfaction of vesting conditions or may
be awarded purely as a bonus and not subject to restrictions or conditions, and
if subject to vesting conditions, the Committee may accelerate the vesting of
such Awards at any time.  The grant of an Other Cash-Based Award shall not
require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.

 

The Committee may condition the grant or vesting of Other Cash-Based Awards upon
the attainment of specified Performance Goals as the Committee may determine;
provided that to the extent that such Other Cash-Based Awards are intended to
comply with Section 162(m) of the Code, the Committee shall establish the
objective Performance Goals for the grant or vesting of such Other Cash-Based
Awards based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain.  Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances.  To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect, with
respect to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

ARTICLE XI
CHANGE IN CONTROL PROVISIONS

 

11.1        Benefits.  In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
Agreement, a Participant’s unvested Award shall not vest automatically and a
Participant’s Award shall be treated in accordance with one of the following
methods as determined by the Committee:

 

(a)   Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor or be treated in accordance with
Section 4.2(d) hereof, as determined by the Committee, and restrictions to which
shares of Restricted Stock or any other Award granted prior to the Change in
Control are subject shall not lapse upon a Change in Control and the Restricted
Stock or other Award shall, where appropriate in the sole discretion of the
Committee, receive the same distribution as other Common Stock on such terms as
determined by the Committee; provided that the Committee may decide to award
additional Restricted Stock or other Awards in lieu of any cash distribution. 
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Stock Option shall comply with the
requirements of Treasury Regulation Section 1.424-1 (and any amendment thereto).

 

25

--------------------------------------------------------------------------------


 

(b)   The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
(if any) of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Awards, over the aggregate exercise price of such
Awards, or cancelling such Award for no consideration in the event that such
exercise price exceeds the Change in Control price.  For purposes of this
Section 11.1, “Change in Control Price” shall mean the price per share of Common
Stock paid to shareholders generally in any transaction related to a Change in
Control of the Company, as determined by the Committee.

 

(c)   Notwithstanding any other provision herein to the contrary, the Committee
may, in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.

 

11.2        Change in Control.  Unless otherwise provided by the Committee in
the applicable Award Agreement at the time of grant or other written agreement
approved by the Committee, a “Change in Control” shall be deemed to occur if:

 

(a)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any Permitted
Holder(s) (as defined below) or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company), becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

 

(b)   during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), (c), or (d) of this
Section 11.2 or a director whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such term is used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board;

 

(c)   consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
(other than those covered by the exceptions in Section 11.2(a))

 

26

--------------------------------------------------------------------------------


 

acquires more than 50% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control of the Company;
or

 

(d)   a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code where Change in Control is intended to be a payment event in compliance
with Section 409A, an event shall not be considered to be a Change in Control
under the Plan for purposes of payment of such Award unless such event is also a
“change in ownership,” a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.

 

For purposes of the foregoing, “Permitted Holder” shall mean (i) Madison
Dearborn Partners, LLC and any person, directly or indirectly, controlling or
controlled by or under direct or indirect common control with Madison Dearborn
Partners, LLC, including any investment fund or other entity directly or
indirectly controlled by, or under direct or indirect common control with,
Madison Dearborn Partners, LLC and (ii) any “group” (as defined in Rule 13d-5
under the Exchange Act) in which any of the foregoing persons is a member.  For
purposes of the foregoing, “control” when used with respect to any person means
the power to direct the management and policies of such person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have means correlative
to the foregoing.

 

11.3        Initial Public Offering not a Change in Control.  Notwithstanding
the foregoing, for purposes of the Plan, the occurrence of the Registration Date
or any change in the composition of the Board within one year following the
Registration Date shall not be considered a Change in Control.

 

ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN

 

12.1        Termination or Amendment.  Notwithstanding any other provision of
the Plan, the Board may at any time, and from time to time, amend, in whole or
in part, any or all of the provisions of the Plan (including any amendment
deemed necessary to ensure that the Company may comply with any regulatory
requirement referred to in Article XIV or Section 409A of the Code), or suspend
or terminate it entirely, retroactively or otherwise; provided, however, that,
unless otherwise required by law or specifically provided herein, the rights of
a Participant with respect to Awards granted prior to such amendment, suspension
or termination, may not be materially impaired without the consent of such
Participant and, provided further, that without the approval of the holders of
the Company’s Common Stock entitled to vote in accordance with applicable law,
no amendment may be made that would (i) increase the aggregate number of shares
of Common Stock that may be issued under the Plan (except by operation of
Section 4.2);

 

27

--------------------------------------------------------------------------------


 

(ii) increase the maximum individual Participant limitations for a fiscal year
under Section 4.1(b) (except by operation of Section 4.2); (iii) change the
classification of individuals eligible to receive Awards under the Plan;
(iv) decrease the minimum option price of any Stock Option or Stock Appreciation
Right; (v) extend the maximum option period under Section 6.4; (vi) alter the
Performance Goals for Restricted Stock, Performance Awards or Other Stock-Based
Awards as set forth in Exhibit A hereto; (vii) award any Stock Option or Stock
Appreciation Right in replacement of a canceled Stock Option or Stock
Appreciation Right with a higher exercise price than the replacement award,
except in accordance with Section 6.4(l); or (viii) require stockholder approval
in order for the Plan to continue to comply with the applicable provisions of
Section 162(m) of the Code or, to the extent applicable to Incentive Stock
Options, Section 422 of the Code.  In no event may the Plan be amended without
the approval of the stockholders of the Company in accordance with the
applicable laws of the State of Delaware to increase the aggregate number of
shares of Common Stock that may be issued under the Plan, decrease the minimum
exercise price of any Award, or to make any other amendment that would require
stockholder approval under Financial Industry Regulatory Authority (FINRA)
rules and regulations or the rules of any exchange or system on which the
Company’s securities are listed or traded at the request of the Company. 
Notwithstanding anything herein to the contrary, the Board may amend the Plan or
any Award Agreement at any time without a Participant’s consent to comply with
applicable law including Section 409A of the Code.

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any Participant without the Participant’s consent.

 

ARTICLE XIII
UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.

 

ARTICLE XIV
GENERAL PROVISIONS

 

14.1        Legend.  The Committee may require each person receiving shares of
Common Stock pursuant to an Award under the Plan to represent to and agree with
the Company in writing that the Participant is acquiring the shares without a
view to distribution thereof.  In addition to any legend required by the Plan,
the certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on Transfer.  All certificates for
shares of Common Stock delivered under the Plan shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or any
national securities exchange system upon whose system the Common Stock is then
quoted, any applicable federal or state securities law, and any applicable

 

28

--------------------------------------------------------------------------------


 

corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

14.2        Other Plans.  Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

14.3        No Right to Employment/Directorship/Consultancy.  Neither the Plan
nor the grant of any Option or other Award hereunder shall give any Participant
or other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.

 

14.4        Withholding of Taxes.  The Company shall have the right to deduct
from any payment to be made pursuant to the Plan, or to otherwise require, prior
to the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld.  Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company.  Any minimum statutorily required withholding obligation with regard to
any Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned.  Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

 

14.5        No Assignment of Benefits.  No Award or other benefit payable under
the Plan shall, except as otherwise specifically provided by law or permitted by
the Committee, be Transferable in any manner, and any attempt to Transfer any
such benefit shall be void, and any such benefit shall not in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

 

14.6        Listing and Other Conditions.

 

(a)   Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system.  The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

(b)   If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the

 

29

--------------------------------------------------------------------------------


 

statutes, rules or regulations of any applicable jurisdiction, the Company shall
have no obligation to make such sale or delivery, or to make any application or
to effect or to maintain any qualification or registration under the Securities
Act or otherwise, with respect to shares of Common Stock or Awards, and the
right to exercise any Option or other Award shall be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful or will not
result in the imposition of excise taxes on the Company.

 

(c)   Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

 

(d)   A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

14.7        Stockholders Agreement and Other Requirements.  Notwithstanding
anything herein to the contrary, as a condition to the receipt of shares of
Common Stock pursuant to an Award under the Plan, to the extent required by the
Committee, the Participant shall execute and deliver a stockholder’s agreement
or such other documentation that shall set forth certain restrictions on
transferability of the shares of Common Stock acquired upon exercise or
purchase, and such other terms as the Board or Committee shall from time to time
establish.  Such stockholder’s agreement or other documentation shall apply to
the Common Stock acquired under the Plan and covered by such stockholder’s
agreement or other documentation.  The Company may require, as a condition of
exercise, the Participant to become a party to any other existing stockholder
agreement (or other agreement).

 

14.8        Governing Law.  The Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Delaware (regardless of the law that might otherwise govern under applicable
Delaware principles of conflict of laws).

 

14.9        Jurisdiction; Waiver of Jury Trial.  Any suit, action or proceeding
with respect to the Plan or any Award Agreement, or any judgment entered by any
court of competent jurisdiction in respect of any thereof, shall be resolved
only in the courts of the State of Delaware or the United States District Court
for the District of Delaware and the appellate courts having jurisdiction of
appeals in such courts.  In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such

 

30

--------------------------------------------------------------------------------


 

Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

 

14.10      Construction.  Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever words are
used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

 

14.11      Other Benefits.  No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation, except to the extent legally
required pursuant to the terms of such plan.

 

14.12      Costs.  The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.

 

14.13      No Right to Same Benefits.  The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

 

14.14      Death/Disability.  The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award.  The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

 

14.15      Section 16(b) of the Exchange Act.  All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3.  The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or proper for the administration
and operation of the Plan and the transaction of business thereunder.

 

14.16      Section 409A of the Code.  The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.  To the extent that
any Award is subject to Section 409A of the Code, it shall be paid in a manner
that will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and

 

31

--------------------------------------------------------------------------------


 

the Internal Revenue Service with respect thereto.  Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void.  The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company. 
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.

 

14.17      Successor and Assigns.  The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

 

14.18      Severability of Provisions.  If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

 

14.19      Payments to Minors, Etc.  Any benefit payable to or for the benefit
of a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 

14.20      Lock-Up Agreement.  As a condition to the grant of an Award, if
requested by the Company and the lead underwriter of any public offering of the
Common Stock (the “Lead Underwriter”), a Participant shall irrevocably agree not
to sell, contract to sell, grant any option to purchase, transfer the economic
risk of ownership in, make any short sale of, pledge or otherwise transfer or
dispose of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for, or any other rights to
purchase or acquire Common Stock (except Common Stock included in such public
offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”).  The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-Up Period.

 

32

--------------------------------------------------------------------------------


 

14.21      Headings and Captions.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

14.22      Section 162(m) of the Code.  Notwithstanding any other provision of
the Plan to the contrary, (i) prior to the Registration Date and during the
Transition Period, the provisions of the Plan requiring compliance with Section
162(m) of the Code for Awards intended to qualify as “performance-based
compensation” shall only apply to the extent required by Section 162(m) of the
Code, and (ii) the provisions of the Plan requiring compliance with Section
162(m) of the Code shall not apply to Awards granted under the Plan that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.

 

14.23      Post-Transition Period.  Following the Transition Period, any Award
granted under the Plan that is intended to be “performance-based compensation”
under Section 162(m) of the Code, shall be subject to the approval of the
material terms of the Plan by a majority of the stockholders of the Company in
accordance with Section 162(m) of the Code and the treasury regulations
promulgated thereunder.

 

14.24      Company Recoupment of Awards.  A Participant’s rights with respect to
any Award hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant, or (ii) any right or obligation that the Company
may have regarding the clawback of “incentive-based compensation” under Section
10D of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange Commission.

 

ARTICLE XV
EFFECTIVE DATE OF PLAN

 

The Plan shall become effective on February 4, 2013, which is the date of its
adoption by the Board and the approval of the Plan by the stockholder of the
Company.

 

ARTICLE XVI
TERM OF PLAN

 

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162(m) of the Code shall be granted on or after the date of the
expiration of the Transition Period unless the Performance Goals are re-approved
(or other designated Performance Goals are approved) by the stockholders no
later than the first stockholder meeting that occurs on or after the date of the
expiration of the Transition Period.

 

ARTICLE XVII
NAME OF PLAN

 

The Plan shall be known as the “Boise Cascade Company 2013 Incentive
Compensation Plan.”

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOALS

 

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:

 

·                  earnings per share;

·                  operating income;

·                  gross income;

·                  net income (before or after taxes);

·                  cash flow;

·                  gross profit;

·                  gross profit return on investment;

·                  gross margin return on investment;

·                  gross margin;

·                  operating margin;

·                  working capital;

·                  earnings before interest and taxes;

·                  earnings before interest, tax, depreciation and amortization;

·                  return on equity;

·                  return on assets;

·                  return on capital;

·                  return on invested capital;

·                  net revenues;

·                  gross revenues;

·                  revenue growth, as to either gross or net revenues;

·                  annual recurring net or gross revenues;

·                  recurring net or gross revenues;

·                  license revenues;

·                  sales or market share;

·                  total shareholder return;

·                  economic value added;

·                  specified objectives with regard to limiting the level of
increase in all or a portion of the Company’s bank debt or other long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of cash balances and/or other offsets and
adjustments as may be established by the Committee;

·                  the fair market value of a share of Common Stock;

·                  the growth in the value of an investment in the Common Stock
assuming the reinvestment of dividends;

·                  reduction in operating expenses; or

·                  other objective criteria determined by the Committee.

 

A-1

--------------------------------------------------------------------------------


 

With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:

 

(a)   restructurings, discontinued operations, extraordinary items or events,
and other unusual or non-recurring charges as described in Accounting Standards
Codification 225-20, “Extraordinary and Unusual Items,” and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year;

 

(b)   an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management; or

 

(c)   a change in tax law or accounting standards required by generally accepted
accounting principles.

 

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee.  In addition, Awards that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code may be based on the performance goals set forth herein or on such other
performance goals as determined by the Committee in its sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations.  With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also:

 

(a)           designate additional business criteria on which the performance
goals may be based; or

 

(b)   adjust, modify or amend the aforementioned business criteria.

 

A-2

--------------------------------------------------------------------------------